DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/14/2021 has been entered.

Response to Arguments
The amendments filed 4/14/2021 have been entered. 

The claims in question were previously rejected under 103 over Walton (US 20100252253 A1), in view of Moody-Stuart (US 20130118805 A1). Applicant’s amendments have necessitated the new grounds of rejection presented below. The claims are now rejected under 103 over Haney (US 20100065274 A1), in view of Walton (US 20100252253 A1), in view of Moody-Stuart (US 20130118805 A1).

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities: 
Claim 1 recites “together-into”, it appears that this should read “together into”.  
Claim 1 recites “explosion of the shape charges” and later refers to “the explosions”. Grammatical correction is requested with respect to the singular or plural use of “explosion”. 
Claim 10, in the last line, recites “well bore” however elsewhere it is spelled “wellbore”. Consistent spelling convention is requested. 
Claim 16 recites “the solid matrix” and “the matrix” in referring to the previously introduced “a solid matrix”. Use of consistent nomenclature is requested. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 7 recites “a body of the tool” and depends from claim 1 which introduces “a housing” for the tool. It is not clear if these components are the same or different. It appears that the body and the housing are the same element which have been assigned different names in the claims. 

The term "high velocity gas" in claim 10 is a relative term which renders the claim indefinite. The term "high velocity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 11-15 are rejected for depending from an indefinite claim. 

Claim 17 recites “a shape charge” and depends from claim 16 which recites “a plurality of shape charges”. It is not clear whether the newly recited “a shape charge” is the same or different from the previously introduced “a plurality of shape charges”. Claim 18 is rejected for its dependence on an indefinite claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney (US 20100065274 A1), in view of Walton (US 20100252253 A1), in view of Moody-Stuart (US 20130118805 A1).

Regarding claim 1, Haney teaches a method of operations in a wellbore comprising: 
deploying a downhole tool in the wellbore (Fig 1, downhole tool 10 is in well 12), the downhole tool comprising a housing (Fig 1, carrier tube 20), a detonation element within the housing (Fig 1, Para 0017 detonator 18 is coupled to shape charges 14 and therefore at least in part within the housing 20), a plurality of shaped charges positioned in the housing (Fig 1, shape charges 14), the plurality of shaped charges when detonated via the detonation element generate explosions directed along respective designated paths (Fig 1, Fig 3, Para 0017 detonator 18 is used to activate shape charged. Para 0021, “the detonation creates a perforating jet at step 110 that penetrates the formation at step 120 and forms a perforation in the formation at step 130.”), and a one or more additive castings positioned adjacent the plurality of shaped charges (Fig 2, Para 0019 additive castings 30, 32, and/or 34 are adjacent shape charge(s) 14, the plurality seen in Fig 1), the additive castings (Para 0019, 0007, the castings as defined are steam/gas generating material or propellants); 
positioning the downhole tool at a designated depth in the wellbore (Fig 1, downhole tool 10 is in well 12); and 
detonating the plurality of shaped charges via the detonation element, wherein detonation of the shaped charges causes explosion of the shaped charges (Para 0017, Fig 3, step 100 detonate the perforating charge). 
Haney is silent on the additive castings comprising an energetic material and a crystalline anhydrous acid blended together-into a mixture with a resin. 
Walton teaches the additive castings comprising an energetic material and a crystalline anhydrous acid blended together-into a mixture (Fig 2B, Para 0022, “the treatment material 95 may be imbedded inside the propellant 48” thus forming a blended together mixture and as shown; Para 0023 the treatment material 95 includes “solid acid”; glycolic acid in solid form is crystalline in form).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney by having the additive castings comprising an energetic material and a crystalline anhydrous acid blended together-into a mixture as disclosed by Walton because it would create more permeable rock and this increase hydrocarbon flow (Para 0026 of Walton).  
Haney as modified by Walton teaches causing, via the explosions of the shaped charges, a reaction of the energetic material to generate a gas that drives the crystalline anhydrous acid into an opening formed in a sidewall of the wellbore (Para 0022 of Haney, the “detonate of a shape charge” is used to activate the gas generated, Para 0021, “the expansion of the high-pressure gas stresses the wellbore and in particular the perforations made at step 130. At step 180, the formation and in particular the perforations fracture”. Para 0024 of Walton, “High pressure gases generated by the burning propellant 48 create fractures in the geological formation 50 and drive the treatment material 95 into these fractures.”) thereby increasing a flow of hydrocarbons through the opening (Para 0026 of Walton, acidizing of the wellbore 100 creates “more permeable rock” and thus increases hydrocarbon flow).  
Haney as modified is silent on a mixture with a resin. 
Moody-Stuart teaches a propellant mixture with resin (Para 0026, a propellant with a solid fuel and solid oxidizer is distributed into an “unsaturated polyester resin” matrix). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney by having a mixture with a resin as disclosed by Moody-Stuart because selection of a propellant and a matrix for deployment with the tool would be required to implement the invention of Haney as modified. One would look to Moody-Stuart for the selection of specific materials to fully implement the invention of Haney as modified so that it could be predictably implemented in a rugged downhole environment.  

Regarding claim 2, Haney as modified further teaches wherein detonation products of the explosions contact the energetic material at a temperature to initiate reaction of the Para 0021, Fig 3 of Haney, detonation generates gas and heat 140 and 190 to activate the energetic material at 150). 

Regarding claim 3, Haney as modified further teaches wherein the energetic material is reacted concurrent with forming perforations in a sidewall of the wellbore, so that the crystalline anhydrous acid is forced into the perforations by the expanding gas Para 0021, “the expansion of the high-pressure gas stresses the wellbore and in particular the perforations made at step 130. At step 180, the formation and in particular the perforations fracture”. Para 0024 of Walton, “High pressure gases generated by the burning propellant 48 create fractures in the geological formation 50 and drive the treatment material 95 into these fractures.”).  

Regarding claim 4, Haney as modified further teaches wherein the downhole tool comprises a perforating gun (Fig 1, Para 0017, tool 10 is a perforating gun), the shaped charges set radially inward from the additive casting  (Fig 2, Para 0019 additive castings 30 and/or 32 are radially outward of shape charge(s) 14, wherein when the explosives in the shaped charges are detonated, detonation products generated from the detonation contact the energetic material at a temperature to initiate the reaction of the energetic material (Para 0021, Fig 3 of Haney, detonation generates gas and heat 140 and 190 to activate the energetic material at 150).  
	Haney is not explicit on and wherein the plurality of shaped charges comprise explosives disposed in the shaped charges. 
(Fig 2, Para 0031, “each shaped charge 36 may comprise an explosive material 40 disposed in a charge case 42”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney by having explosives disposed in the shaped charges as disclosed by Moody-Stuart because using the shape charges of Moody-Stuart provides the structural particulars necessary to implement the invention of Haney which only discloses generic shape charges; movement the shape charges of Moody-Stuart are shaped and positioned “to direct the energy of the explosive material upon detonation in a desired direction to form the perforations into formation” (Para 0031).  

Regarding claim 5, Haney as modified further teaches wherein the additive casting is cast as a cylinder (Para 0007 of Haney, “propellant charge may be formed as a sleeve that surrounds a charge tube”) and conveyed into the wellbore after perforations are formed in the wellbore (Para 0017 of Walton, “Implementations of various technologies described herein may be used to stimulate a geological formation surrounding a well bore that has been perforated by one or more perforation techniques”), and wherein reaction of the energetic material is initiated by a detonating cord (Para 0021 of Walton, “An ignition means (not shown) may be secured to the electrical detonator 65 and extends into the propellant apparatus 40”; Para 0024, the propellant is initiated to create high pressure gases).  

(Para 0007 of Haney, “propellant charge may be formed as a sleeve that surrounds a charge tube”).  

Regarding claim 7, Haney as modified further teaches wherein the additive casting is formed into a planar member and disposed inside a body of the tool (Para 0019 and Fig 2 of Haney, casting/material 32 is formed as a strip/planar member fixed inside carrier tube 20).

Regarding claim 8, Haney as modified further teaches wherein the acid comprises a solid prior to the reaction of the energetic material (Para 0023 the treatment material 95 includes “solid acid”), and which dissolves rock inside of the opening after the reaction of the energetic material (Para 0022, the acid is used to “dissolve certain minerals”; Para 0026, which occurs after propellant ignition).  

Regarding claim 9, Haney as modified further teaches wherein the energetic material comprises a propellant (Para 0007 gas generating propellant).
  
Regarding claim 10, Haney teaches a downhole tool for use in operations in a wellbore comprising: 
a housing (Fig 1, carrier tube 20); 
(Fig 1, Para 0017 detonator 18 is coupled to shape charges 14 and therefore at least in part within the housing 20); 
a plurality of shaped charges positioned in the housing (Fig 1, shape charges 14), the plurality of shaped charges when detonated via the detonation element generate explosions directed along respective designated paths (Fig 1, Fig 3, Para 0017 detonator 18 is used to activate shape charged. Para 0021, “the detonation creates a perforating jet at step 110 that penetrates the formation at step 120 and forms a perforation in the formation at step 130.”); and 
one or more additive castings positioned adjacent the plurality of shaped charges and in the paths of the explosions of the shaped charges (Fig 2, Para 0019 additive castings 30, 32, and/or 34 are adjacent shape charge(s) 14, the plurality seen in Fig 1). 
Haney is silent on the one or more additive castings comprising a solid matrix of an energetic material comprising a propellant material and a wellbore treatment material blended together into a mixture with a settable material. 
Walton teaches  the one or more additive castings comprising a solid matrix of an energetic material comprising a propellant material and a wellbore treatment material blended together into a mixture (Fig 2B, Para 0022, “the treatment material 95 may be imbedded inside the propellant 48” thus forming a blended together mixture and as shown).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney by having the additive castings comprising an energetic material and a crystalline 
Haney as modified by Walton teaches wherein the explosions generated by the shaped charges form openings in a sidewall of the wellbore and cause a reaction in the energetic material which causes the propellant material to transform into a high velocity gas; and wherein the high velocity gas carries the wellbore treatment material into the openings formed in the well bore (Para 0022 of Haney, the “detonate of a shape charge” is used to activate the gas generated, Para 0021, “the expansion of the high-pressure gas stresses the wellbore and in particular the perforations made at step 130. At step 180, the formation and in particular the perforations fracture”. Para 0024 of Walton, “High pressure gases generated by the burning propellant 48 create fractures in the geological formation 50 and drive the treatment material 95 into these fractures.”).
Haney as modified is silent on the mixture in a settable material. 
Moody-Stuart teaches the mixture in a settable material (Para 0026, a propellant with a solid fuel and solid oxidizer is distributed into an “unsaturated polyester resin” matrix).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney by having a mixture with a resin as disclosed by Moody-Stuart because selection of a propellant and a matrix for deployment with the tool would be required to implement the invention of Haney as modified. One would look to Moody-Stuart for the selection of 
  
Regarding claim 11, Haney as modified further teaches wherein the wellbore treatment material comprises an anhydrous crystalline acid (Para 0023 of Walton the treatment material 95 includes “solid acid”; glycolic acid in solid form is crystalline in form) that is reactive with rock that is intersected by a downhole perforation (Para 0022 of Walton, the acid is used to “dissolve certain minerals”).  

Regarding claim 12, Haney as modified further teaches wherein the energetic material comprises an oxidizer (Para 0009 of Haney, “the gas generator include oxidizers and material such as metals that increase the available heat for the activation of the gas generator.”).  

Regarding claim 13, Haney as modified further teaches wherein the housing comprises a perforating gun body (Fig 1, Para 0017, tool 10 is a perforating gun), and wherein the plurality of shaped charges comprise an explosive material (Para 0021, the shape charges may be detonated and release e.g. “thermal energy”. Also a shape charge by definition includes “an explosive charge” see e.g. https://www.merriam-webster.com/dictionary/shaped%20charge).  

(Para 0007 of Haney, “propellant charge may be formed as a sleeve that surrounds a charge tube”).  

Regarding claim 15, Haney as modified is not explicit on a controller in communication with the explosive.
	Moody-Stuart teaches a controller in communication with the explosive (Para 0032, “the firing head 50 is coupled with detonation cord 44 and is designed to respond to a suitable signal, such as signal sent from surface 28, to initiate detonation of the shaped charges 36 at a determined time and location.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney as modified by having as disclosed by Moody-Stuart because to provide a controlled actuation for the explosive so that it occurs only at the time and location which is desired. 

Regarding claim 16, Haney teaches a method of wellbore operations comprising: 
positioning a perforating gun  (Fig 1, downhole tool 10) with an one or more additive castings (Fig 1, additive casting surrounds the tool as seen in additional detail in Fig 2, Para 0019 additive castings 30, 32, and/or 34) in the wellbore (Fig 1, downhole tool 10 is in well 12), the perforating gun including a plurality of shaped charges  that generate explosions when detonated  (Fig 1, shape charges 14), wherein the one or more additive castings are located adjacent the plurality of shaped charges in (Fig 2, Para 0019 additive castings 30 and/or 32 are adjacent shape charge(s) 14, the plurality seen in Fig 1), and 
detonating the plurality of shaped charges (Fig 1, Fig 3, Para 0017 detonator 18 is used to activate shape charged. Para 0021, “the detonation creates a perforating jet at step 110 that penetrates the formation at step 120 and forms a perforation in the formation at step 130.”).
Haney is silent on the one or more additive castings comprising an energetic material and wellbore treatment material blended together into a mixture.
Walton teaches the one or more additive castings comprising an energetic material and wellbore treatment material blended together into a mixture (Fig 2B, Para 0022, “the treatment material 95 may be imbedded inside the propellant 48” thus forming a blended together mixture and as shown).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney by having the additive castings comprising an energetic material and a crystalline anhydrous acid blended together-into a mixture as disclosed by Walton because it would create more permeable rock and this increase hydrocarbon flow (Para 0026 of Walton).  
Haney as modified by Walton teaches initiating a reaction of the energetic material, the reaction releasing the wellbore treatment material from the solid matrix; and introducing the wellbore treatment material into an opening in a sidewall of the wellbore by initiating a reaction of the energetic material that releases the wellbore treatment material from the matrix, and generates a gas that drives the wellbore (Para 0022 of Haney, the “detonate of a shape charge” is used to activate the gas generated, Para 0021, “the expansion of the high-pressure gas stresses the wellbore and in particular the perforations made at step 130. At step 180, the formation and in particular the perforations fracture”. Para 0024 of Walton, “High pressure gases generated by the burning propellant 48 create fractures in the geological formation 50 and drive the treatment material 95 into these fractures.”).  
Haney as modified is silent on the mixture in a settable material. 
Moody-Stuart teaches the mixture in a settable material (Para 0026, a propellant with a solid fuel and solid oxidizer is distributed into an “unsaturated polyester resin” matrix).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haney by having a mixture with a resin as disclosed by Moody-Stuart because selection of a propellant and a matrix for deployment with the tool would be required to implement the invention of Haney as modified. One would look to Moody-Stuart for the selection of specific materials to fully implement the invention of Haney as modified so that it could be predictably implemented in a rugged downhole environment.  

Regarding claim 17, Haney as modified further teaches forming the opening by detonating a shaped charge downhole that is oriented to the sidewall  (Para 0022 of Haney, the “detonate of a shape charge” is used to activate the gas generated, Para 0021, “the expansion of the high-pressure gas stresses the wellbore and in particular the perforations made at step 130.”.  

Regarding claim 18, Haney as modified further teaches wherein the additive casting is disposed in a path of detonation product discharged from the shaped charge (Fig 2, Para 0019 additive castings 30 and/or 32 are is in the path of shape charge(s) 14), and wherein the detonation product is at a temperature that initiates the reaction of the energetic material (Para 0021, Fig 3 of Haney, detonation generates gas and heat 140 and 190 to activate the energetic material at 150).  

Regarding claim 19, Haney as modified further teaches wherein the wellbore treatment material comprises a crystalline anhydrous acid (Para 0023 of Walton the treatment material 95 includes “solid acid”; glycolic acid in solid form is crystalline in form) that when in the wellbore reconstitutes as a liquid and reacts with rock inside of the opening (Para 0022, the acid is used to “dissolve certain minerals”; Para 0026, which occurs after propellant ignition).  

Regarding claim 20, Haney as modified further teaches wherein the energetic material comprises a propellant (Para 0019, 0007 of Haney, the castings as defined are steam/gas generating material or propellants).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676